  1:19-cv-02481-DCN-SVH     Date Filed 04/23/20   Entry Number 42   Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA


                                       )     C/A No.: 1:19-2481-DCN-SVH
 Isaiah Brown,                         )
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )                 ORDER
 Cpt. Tutt,                            )
                                       )
                   Defendant.          )
                                       )

      Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by defendant. On March 20,

2020, defendant filed a motion for summary judgment. [ECF No. 39]. As

Plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro

v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of the

motion and of the need for him to file an adequate response by April 20, 2020.

[ECF No. 40]. Plaintiff was specifically advised that if he failed to respond

adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to defendant’s motion. As

such, it appears to the court that he does not oppose the motion and wishes to

abandon his claims. Based on the foregoing, Plaintiff is directed to advise the

court whether he wishes to continue with this case and to file a response to the
  1:19-cv-02481-DCN-SVH      Date Filed 04/23/20   Entry Number 42   Page 2 of 2




motion for summary judgment by May 7, 2020. Plaintiff is further advised that

if he fails to respond, the undersigned will recommend Plaintiff’s case be

dismissed for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



April 23, 2020                              Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       2
